Citation Nr: 1454372	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-10 168	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1965 to December 1968, including nearly two years in Vietnam.  He died in March 2010, and the appellant is seeking benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 denial issued by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  That September 2010 RO rating decision denied the appellant's claim for service connection for the cause of the Veteran's death, her claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318 and her claim for death pension benefits.

In August 2014, the appellant appeared at the RO to present testimony in a Board videoconference hearing held before the undersigned Veterans Law Judge sitting in Washington, DC.  The associated transcript is included in the claims file.

In addition to the paper claims files, there is an electronic file associated with the claims.  The electronic file does not contain evidence pertinent to the claims that is not already included in the paper claims file.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was in actual receipt of total compensation benefits effective from February 2008 until his death in March 2010, a period of less than 10 years.

2.  The appellant withdrew her appeal as to the issue of entitlement to death pension benefits during the August 2014 Board videoconference hearing.


CONCLUSIONS OF LAW

1.  The criteria for dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2014); 38 C.F.R. § 3.22 (2014).

2.  The criteria for withdrawal by the appellant of her Substantive Appeal on the issue of entitlement to death pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  38 U.S.C.A. § 1318 Claim

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of non-service-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

In order for DIC benefits to be awarded to the appellant under the provisions of 38 U.S.C.A. § 1318, it must be established that the Veteran received or was entitled to receive compensation for a service-connected disability at the rate of 100 percent for a period of 10 years immediately preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The Veteran was granted a 100 percent disability rating for his service-connected prostate cancer by the RO in October 2008, effective February 14, 2008.  At the time of his death in March 2010 he had not been continuously rated totally disabling for a period of 10 or more years.

It is undisputed that the Veteran was not a former prisoner of war and, because the Veteran was discharged from active duty in December 1968, the 5-year rule of 38 U.S.C.A. § 1318 has not been satisfied.  There is no claim of clear and unmistakable error (CUE) in relation to any rating decision promulgated during the Veteran's lifetime as to his service-connected disabilities of hearing loss and prostate cancer.

Thus, the basic threshold criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1318 have not been met.  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005) (DIC claims filed on or after January 21, 2000, are not subject to hypothetical entitlement analysis).  

In denying this claim, the Board does not wish in any way to diminish the Veteran's military service.  The Board, however, is without authority to grant this claim on an equitable basis and is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Finally, VA's duty to notify and assist claimants in substantiating a claim for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date.

However, in this case, because the application of the law to the undisputed facts is dispositive of the appeal on the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of that claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the statutory duty to assist requirements and the implementing regulations.

II.  Death Pension Claim

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In April 2012, the appellant filed a substantive appeal (VA Form 9) with respect to her claim of entitlement to death pension benefits.  The transcript from the August 2014 Board videoconference hearing reflects that the appellant was withdrawing her appeal on the death pension benefits issue.  That oral statement, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the appeal for the claim of entitlement to death pension benefits was withdrawn.  See 38 C.F.R. § 20.204.

As the appellant has withdrawn her appeal as to the issue of entitlement to death pension benefits, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the appellant's claim of entitlement to death pension benefits.  

Therefore, said issue is dismissed, without prejudice.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.

The appeal as to the issue of entitlement to death pension benefits is dismissed.


REMAND

The Veteran was service-connected for prostate cancer.  He underwent radiation treatment for this cancer in September 2009.  The evidence of record includes medical records from a VA urologist and from private physicians - namely, a urologist and a radiation oncologist.  

The Veteran died in March 2010.  As reflected by his death certificate, the cause of death was a self-inflicted wound to his head that took place at his residence.  The manner of death was classified as suicide.

The appellant has reported that the Veteran underwent testing at a VA facility on February 23, 2010, and that she received a telephone call with the results of that testing on March 1, 2010.  The evidence of record does not include any documents pertaining to those two events.  The appellant has also reported that the Veteran's last medical appointment occurred on February 22, 2014, with a private provider but the associated records have not been included in the claims file.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, on remand, all outstanding 2010 VA and private treatment records, including reports of laboratory testing and telephone call records, should be obtained and associated with the claims file.

In addition, the appellant has reported that law enforcement personnel were onsite at the time of the Veteran's suicide and that the coroner was called.  However, no police report or coroner's report has been included in the evidence of record, to include a copy of the Veteran's suicide note, if any.  On remand, those police and coroner reports must be obtained and associated with the claims file.

The appellant has submitted letters from Marine Corps League colleagues of the Veteran dated in March and April of 2012.  One such letter, from the Adjutant of that organization, states that the Veteran had received a serious diagnosis only nine days before his death and that the Veteran had spared his wife and closest friends that information.  The Adjutant went on to say that the Veteran would never have ended his life without a diagnosis that was, for all practical purposes, terminal.  However, this friend of the Veteran did not identify the serious diagnosis to which he referred, nor did he explain how he knew about it if the Veteran had spared his wife and friends the information.  On remand, this person should be contacted and asked to answer these questions.

Furthermore, the appellant has repeatedly stated that the Veteran's prostate cancer was a terminal cancer and that he was depressed due to the effects of the disease and its treatment.  The appellant has submitted a handwritten letter from the Veteran's VA treating urologist dated in August 2014.  That letter states that the Veteran was depressed because of his cancer and that the depression led to the suicide.  However, the evidence of record, including the records from the Veteran's VA and private treating physicians, does not indicate that the Veteran's condition was terminal and there is no indication that he was diagnosed with any psychiatric illness.  On remand, the VA urologist, the private urologist and the private radiation oncologist should be contacted and queried about the Veteran's prostate cancer prognosis in order to identify who told him his cancer was terminal and to find out about his psychiatric status.

Finally, the Board notes that the AOJ has not obtained a medical opinion.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Here, there is lay evidence of record to indicate that the Veteran displayed psychiatric symptoms possibly related to the service-connected prostate cancer that caused him to commit suicide.  The appellant has presented written statements and testimony to that effect.  A private medical opinion indicates a possible link.  In light of the existence of this evidence of symptoms capable of lay observation and possible etiologic link, the Board finds that the duty to assist in this case requires that a medical opinion from a psychiatrist should be obtained on remand. 

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

In particular, ensure that appellant and her representative have received notification the meets the requirements as interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The letter must explain, what, if any, information and evidence (medical and lay) not previously provided to VA is necessary to substantiate the assertions advanced by the appellant; the evidence of record concerning her assertions must be taken into account.

2.  After obtaining the appropriate release forms from the appellant, obtain any and all records from Vanderbilt University Medical Center (VUMC) dated in February and March of 2010.  
3.  Obtain any and all VA treatment records dated in February and March of 2010.  In particular, obtain all laboratory test results and all reports of telephone contact.

4.  Obtain from the Moore County Sheriff's Office any and all reports associated with the Veteran's death, to include transcripts of the telephone calls made on the date of death, if available.

5.  Obtain the coroner's report associated with the Veteran's death.

6.  Contact the Veteran's VA treating urologist and ask him the following questions:

	a.  What was the Veteran's prognosis in relation to his prostate cancer as of February 28, 2010?
	b.  Did he ever tell the Veteran that his prostate cancer was terminal?
	c.  Were the Veteran's prostate cancer-related symptoms improving or worsening over the last six months of his life?
	d.  When did he offer to refer the Veteran for psychiatric treatment as stated in his handwritten letter of August 21, 2014?  Is this documented in the Veteran's medical record?
	e.  Did he give the Veteran any new diagnosis or information about his health status during the nine days prior to his death?

7.  Contact the Veteran's VUMC treating urologist and treating radiation oncologist and ask each doctor the following questions:

	a.  What was the Veteran's prognosis in relation to his prostate cancer as of February 28, 2010?
	b.  Did he ever tell the Veteran that his prostate cancer was terminal?
	c.  Were the Veteran's prostate cancer-related symptoms improving or worsening over the last six months of his life?
	d.  Did he ever refer the Veteran for psychiatric treatment?  Ask the physician explain why he did or why he did not.
	e.  Did he give the Veteran any new diagnosis or information about his health status during the nine days prior to his death?

8.  Contact the Adjutant friend of the Veteran who wrote the letter dated March 3, 2012, and ask him the following questions:

	a.  What was the terminal diagnosis the Veteran received nine days before his death?
	b.  If the Veteran did not tell him of said diagnosis, how did he find out about that diagnosis?

9.  After the above development has been accomplished and all documents obtained associated with the claims file, obtain a medical opinion from a VA psychiatrist.  The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed.  If the reviewing psychiatrist does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

The psychiatrist is to address the Veteran's psychiatric state in the six months prior to his death and provide an opinion on the likelihood (likely, as likely as not, or unlikely) that the Veteran's service-connected prostate cancer, including the residual complications of sexual and urinary dysfunction, in turn caused OR aggravated a mental disorder, including depression, which in turn caused OR contributed substantially or materially to his fatal self-infected gunshot wound to his head that was determined to have been suicide.

The psychiatrist's opinion must specifically address the conflicting positive and negative medical opinion evidence of record.  The psychiatrist must discuss the rationale for all conclusions and/or opinions, whether favorable or unfavorable, and cite to specific evidence in the file. 

10.  Ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  Specific attention must be directed to the medical report.  If the report does not include adequate responses to the specific opinions requested, the report must be returned to the provider for corrective action.  See 38 C.F.R. § 4.2.

11.  Thereafter, review the record, including any newly acquired evidence, and re-adjudicate the claim on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories of service connection.

12.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


